DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The applicant’s claim to priority of PCT/JP2018/023135 on 06/18/2018 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "communication device..." in claims 1, 6, and 7.
The specification gives no definite structure for these limitations.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 7, and 9 are objected to because of the following informalities:
Claim 1, line 7, recites the limitation “respective pieces of information”, line 10 and 13 recites the limitation “piece of information”. Claim 1 initially refers to “pieces of information” but not to respective pieces or a piece of information. For examination purposes “respective pieces of information” and “piece of information” will be treated as the same as “pieces of information” as claimed on line 4. 
Claims 7 and 9 contain similar limitations and are objected to under the same reasonings as claim 1. 
The examiner suggests correcting the limitations to recite “pieces of information” to rectify the issue.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a communication device…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of any structure that performs the function of the claims. The nearest description of the communication device in paragraph 78 of the specifications, is assumed to measure radio field intensity, however, this is merely a function of the device and lacks supporting structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 2-5 are also rejected for being dependent on a previously rejected claim(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-7 are directed to a method of an information collection device (i.e., a machine). Claim 9 is directed toward a method of information collection. Therefore, claims 1-7 and 9 are within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and
will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:

An information collection device, comprising: 
a processor to execute a program; 
a memory to store the program which, when executed by the processor, performs processes of,
acquiring pieces of information including information related to a vehicle, information related to environment inside and outside the vehicle, and information related to a driver on board the vehicle;
determining priorities of the respective pieces of information on a basis of one or more services or functions used by the driver among services or functions provided using information accumulated in a server device; and
selecting a piece of information to be transmitted to the server device from among the pieces of information acquired on a basis of the priorities determined; and
a communication device to transmit the piece of information selected to the server device.
The examiner submits that the foregoing bolded limitation(s) constitutes a “mental process”
because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determining…” in the context of this claim encompasses a person (user) evaluating the importance of services or functions from a set of services or functions to form a judgement. The claim additionally recites “selecting…” which in the context of this claim encompasses a person (user) forming a judgment on the observed services or functions or from a set of services or functions. Accordingly, the claim recites at least one abstract idea.
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”. 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
	An information collection device, comprising: 
a processor to execute a program; 
a memory to store the program which, when executed by the processor, performs processes of,
acquiring pieces of information including information related to a vehicle, information related to environment inside and outside the vehicle, and information related to a driver on board the vehicle;
determining priorities of the respective pieces of information on a basis of one or more services or functions used by the driver among services or functions provided using information accumulated in a server device; and
selecting a piece of information to be transmitted to the server device from among the pieces of information acquired on a basis of the priorities determined; and
a communication device to transmit the piece of information to the server device.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “… acquiring pieces of information including information related to a vehicle …” the examiner submits that these limitations are insignificant extra-solution activities which are recited at a high level of generality (i.e. gathering vehicle and environment data for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity; “ …transmit the piece of information selected…” the examiner submits that these limitations are insignificant extra-solution activities which are recited at a high level of generality (i.e. outputting information to a server), and amounts to mere data output, which is a form of insignificant extra-solution activity. The processor, memory, and communication device are recited at a high level of generality and merely describe how to “apply” the otherwise mental judgements in a generic device.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor, memory, and communication device does not further elaborate on the means of determining priorities or selecting information as it merely describes how to generally “apply” the otherwise mental judgements in a generic device and the additional limitations of “… acquiring …” the examiner submits that these limitations are insignificant extra-solution activities which are recited at a high level of generality (i.e. gathering vehicle and environment data for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity; “ …transmit …” the examiner submits that these limitations are insignificant extra-solution activities which are recited at a high level of generality (i.e. outputting information to a server), and amounts to mere data output, which is a form of insignificant extra-solution activity. Hence, the claim is not patent eligible.
Dependent claim(s) 2-6 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application as they do not further provide additional information of the evaluation of information. Therefore, dependent claims 2-6 are not patent eligible under the same rationale as provided for in the rejection of claim 1.
Claim 7 is rejected under the same rational as claim 1. Independent claim 7 includes limitations that recites an abstract idea identical to claim 1 shown in bold below. The additional claim limitations, shown underlined below, recite similar limitations as claim 1 that did not integrate the abstract idea into a practical application. 
An information collection device, comprising: 
a processor to execute a program; 
a memory to store the program which, when executed by the processor, performs processes of,
acquiring pieces of information including information related to a vehicle, information related to environment inside and outside the vehicle, and information related to a driver on board the vehicle; and 
selecting a piece of information to be transmitted to a server device from among the pieces of information acquired on a basis of priorities of the respective pieces of information, the priorities being determined by the server device on a basis of one or more services or functions used by the driver among services or functions provided using information accumulated in the server device; and 
a communication device to transmit the piece of information to the server device.
Therefore, independent claim 7 is not patent eligible under the same rationale as provided for in the rejection of independent claim 1.
Claim 9 is rejected under the same rational as claim 1 and 7. Independent claim 9 includes limitations that recites an abstract idea identical to claim 1 and 7 shown in bold below. The additional claim limitations, shown underlined below, recite similar limitations as claim 1 and 7 that did not integrate the abstract idea into a practical application.
An information collection method, comprising acquiring, pieces of information including information related to a vehicle, information related to environment inside and outside the vehicle, and information related to a driver on board the vehicle; 
determining priorities of the respective pieces of information acquired on a basis of one or more services or functions used by the driver among services or functions provided using information accumulated in a server device; 
selecting a piece of information to be transmitted to the server device from among the pieces of information acquired on a basis of the priorities determined; and 
transmitting the piece of information selected to the server device.
Therefore, independent claim 9 is not patent eligible under the same rationale as provided for in the rejection of independent claim 1 and 7.
Therefore, claim(s) 1-7 and 9 are ineligible under 35 USC § 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ricci (20180127001).
Regarding claim 1, Ricci teaches an information collection device, comprising: (Abstract)
a processor to execute a program; (Fig. 7, elements 708 ¶ 122 Lines 1-4)
a memory to store the program which, when executed by the processor, performs processes of, (Fig. 7, elements 720, ¶ 121 Lines 1-6)
acquiring pieces of information including information related to a vehicle, (¶ 63 Lines 1-10), information related to environment inside and outside the vehicle, (¶ 48 Lines 13-15, ¶ 91 Lines 2-4, ¶ 92 Lines 1-3, ¶ 200 Lines 1-13) and information related to a driver on board the vehicle; (¶ 41 Lines 1-4, ¶ 180 Lines 1-7)
determining priorities of the respective pieces of information on a basis of one or more services or functions used by the driver among services or functions provided using information accumulated in a server device; and (Fig. 12-13, ¶ 153 Lines 1-10, ¶ 166 Lines 1-8, ¶ 194 Lines 1-6)
selecting a piece of information to be transmitted to the server device from among the pieces of information acquired on a basis of the priorities determined; and (¶ 158 Lines 1-12, ¶ 153 1-12, ¶ 222 1-12. Note: The examiner notes that risk scores discussed in Ricci are analogous to the claimed invention in that values are assigned to data and priority is taken on said values.)
a communication device to transmit the pieces of information selected to the server device. (¶ 254 Lines 1-16)
Regarding claim 2, Ricci teaches the information collection device according to claim 1, wherein the processes further include setting a higher priority to one or more pieces of information each of which is used for provision of a corresponding one of the services or functions used by the driver, (¶ 158 Lines 1-12, ¶ 153 1-12, ¶ 222 1-11. Note: The examiner notes that risk scores discussed in Ricci are analogous to the claimed invention in that values are assigned to data and priority is taken on said values.) among the services or functions provided using the information accumulated in the server device, (¶ 156 1-10) as compared to a priority of a piece of information not used for provision of the services or functions used by the driver. (¶ 158 Lines 1-12, ¶ 153 1-12)
Regarding claim 3, Ricci teaches the information collection device according to claim 2, wherein the processes further include, in the pieces of information each of which is used for provision of a corresponding one of the services or functions used by the driver, (¶ 41 Lines 1-4) setting a higher priority to a piece of information used for provision of a service or function that provides information unique to the driver, (Fig. 12-13, ¶ 193 Lines 1-14, ¶ 194 Lines 1-6) as compared to a priority of a piece of information used for provision of a service or function that provides information shared by multiple drivers. (Fig. 12-13, ¶ 81 Lines 1-14, ¶ 194 Lines 1-6)
Regarding claim 4, Ricci teaches the information collection device according to claim 2, wherein the processes further include, in the pieces of information each of which is used for provision of a corresponding one of the services or functions used by the driver, (Fig. 12-13, ¶ 81 Lines 1-14, ¶ 194 Lines 1-6) setting a higher priority to a piece of information necessary for operation of one of the services or functions used by the driver, (Fig 12-13, ¶ 193 Lines 1-14, ¶ 194 Lines 1-6) as compared to a priority of a piece of information necessary for quality improvement or value addition to the one of the services or functions used by the driver. (¶ 84 Lines 1-21, ¶ 145 Lines 1-11 Note: The automated operation in Ricci is shown as a quality improvement for the driver as it pertains to valuable driving assistance-)
Regarding claim 5, Ricci teaches the information collection device according to claim 2, wherein the processes further include, in the pieces of information each of which is used for provision of a corresponding one of the services or functions used by the driver, (¶ 82 Lines 1-15) setting a higher priority to analysis information obtained by processing or analyzing at least one of the information related to the vehicle, (¶ 194 Lines 1-6, ¶ 193 Lines 1-14) the information related to the environment inside and outside the vehicle, (¶ 48 Lines 13-15, ¶ 91 Lines 2-4, ¶ 92 Lines 1-3, ¶ 200 Lines 1-13) and the information related to the driver on board the vehicle, as compared to a priority of information that is a source of the analysis information. (¶ 158 Lines 1-12, ¶ 153 1-12)
Regarding claim 6, Ricci teaches the information collection device according to claim 1, wherein 
the memory stores the piece of information selected in a situation where communication between the communication device and the server device cannot be performed, and (¶ 82 Lines 15-19, ¶ 176 Lines 11-14)
the communication device transmits the piece of information stored in the memory to the server device when communication with the server device becomes possible from an uncommunicable state. (Fig. 5, element 516, ¶ 117 Lines 1-5)
Regarding claim 7, Ricci teaches an information collection device, comprising: (Abstract)
a processor to execute a program; (Fig. 7, elements 708 ¶ 122 Lines 1-4)
a memory to store the program which, when executed by the processor, performs processes of, (Fig. 7, elements 720, ¶ 121 Lines 1-6)
acquiring pieces of information including information related to a vehicle, (¶ 63 Lines 1-10)
information related to environment inside and outside the vehicle, (¶ 48 Lines 13-15, ¶ 91 Lines 2-4, ¶ 92 Lines 1-3, ¶ 200 Lines 1-13) and information related to a driver on board the vehicle; and (¶ 41 Lines 1-4, ¶ 180 Lines 1-7)
selecting a piece of information to be transmitted to a server device from among the pieces of information acquired on a basis of priorities of the respective pieces of information, (¶ 158 Lines 1-12, ¶ 153 1-12, ¶ 222 1-12. Note: The examiner notes that risk scores discussed in Ricci are analogous to the claimed invention in that values are assigned to data and priority is taken on said values.) the priorities being determined by the server device on a basis of one or more services or functions used by the driver among services or functions provided using information accumulated in the server device; and (Fig. 12-13, ¶ 194 Lines 1-6, ¶ 177 Lines 1-11)
a communication device to transmit the piece of information selected to the server device. (Fig. 5, element 516, ¶ 117 Lines 1-5)
Regarding claim 9, Ricci teaches an information collection method, comprising acquiring, pieces of information including information related to a vehicle, (¶ 63 Lines 1-10) information related to environment inside and outside the vehicle, and (¶ 48 Lines 13-15, ¶ 91 Lines 2-4, ¶ 92 Lines 1-3, ¶ 200 Lines 1-13) information related to a driver on board the vehicle; (¶ 41 Lines 1-4, ¶ 180 Lines 1-7)
determining priorities of the respective pieces of information acquired on a basis of one or more services or functions used by the driver among services or functions provided using information accumulated in a server device; (Fig. 12-13, ¶ 194 Lines 1-6)
selecting a piece of information to be transmitted to the server device from among the pieces of information acquired on a basis of the priorities determined; and (¶ 158 Lines 1-12, ¶ 153 1-12, ¶ 222 1-12. Note: The examiner notes that risk scores discussed in Ricci are analogous to the claimed invention in that values are assigned to data and priority is taken on said values.)
transmitting the piece of information selected to the server device. (¶ 254 Lines 1-16)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT VU PHAM whose telephone number is (571)272-4543. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Chen can be reached on 571-270-5499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLINT PHAM/               Examiner, Art Unit 4187                                                                                                                                                                                         
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                         12/1/2022